MEMORANDUM **
Cesar Naar Raffin, a native and citizen of Argentina, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision, which affirmed the Immigration Judge’s (“IJ”) order denying his application for asylum, withholding of removal, relief under the Convention Against Torture, and his motion for a continuance. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition.
“Where, as here, the BIA adopts the IJ’s decision while adding its own reasons, we review both decisions.” See Kataria v. INS, 232 F.3d 1107, 1112 (9th Cir.2000). The court reviews claims of due process violations de novo. Reyes-Palacios v. INS, 836 F.2d 1154, 1155 (9th Cir.1988). The court reviews the decision to deny a continuance for abuse of discretion. Baires v. INS, 856 F.2d 89, 91 (9th Cir.1988).
We conclude that the IJ’s denial of a continuance did not violate Raffin’s right to obtain counsel because Raffin waived his right to counsel at his hearing. Cf. Reyes-Palacios, 836 F.2d at 1155. Furthermore, we conclude that the IJ’s denial of a continuance did not constitute an abuse of discretion, because Raffin had been granted two continuances, and because he was able to present his asylum *28claim. Cf. Rios-Berrios v. INS, 776 F.2d 859, 862-63 (9th Cir.1985).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.